department of the treasury internal_revenue_service washington d c q l mar uniform issue list 5e-t ep pal tf legend taxpayer a bank b bank c amount d ira x ira y ira z date date date date dear kk kkk kkk kkk kaee rk kk ee ee ee ee this is in response to your letter dated date supplemented by faxed information dated date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested prior to date taxpayer a held three individual_retirement_accounts iras x y and z respectively with bank c it is represented that these iras were all maintained in accordance with code sec_408 bank c was the trustee for page iras x y and z on date taxpayer a completed the documentation to withdraw amount d an aggregate amount consisting of three checks that represent lump sum distributions from taxpayer a’s three respective ira accounts at bank c this was done to facilitate a rollover of these respective funds into a new ira account with a better interest rate on or about date taxpayer a received amount d from bank c taxpayer a represents she erroneously believed that the 60-day period ended on date based upon there being days in each month since date was a holiday she attempted to roll over the funds received from the ira_distributions at bank c into a new ira account at bank b on date a banking officer at bank b informed taxpayer a that the day of the rollover period was date and therefore bank b would not accept these funds for deposit into a ira rollover account since date was three days beyond the rollover period found in code sec_408 the banking officer called bank c on behalf of taxpayer a but bank c refused to take the distribution checks back based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from iras x y and z because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira should be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code page sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a requested three lump-sum_distribution checks from iras x y and z totaling amount d for the eventual purpose of redepositing said amount d into another ira promising a better rate of return the information presented by taxpayer a indicates that taxpayer a did not timely roll over the funds represented by the three lump-sum ira distribution checks dated date within the 60-day period prescribed by d a taxpayer a has asserted that her failure to timely roll over amount d was caused by a mistake on the part of taxpayer a in calculating the 60-day period which caused her to miss the day deadline by days taxpayer a’s attempt to redeposit the rollover funds on date first business_day following what she believed to be the day provides evidence that supports taxpayer a’s assertions that she erred in calculating the 60-day rollover period and that it was her error in calculating the 60-day period that caused her to fail to accomplish a timely rollover of fund d page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d taxpayer a is granted a period of days from the date of this ruling letter to redeposit amount d into a new ira described in code sec_408 provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution said contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code made applicable to iras under sec_408 of the code if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
